Citation Nr: 0501833	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-12 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from November 1950 to November 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In a May 30, 2003 statement from the veteran's 
representative, a claim was made for entitlement to service 
connection for loss of sphincter control, secondary to the 
veteran's service-connected hemorrhoids.  The Board refers 
this matter to the RO for appropriate action.  
  

REMAND

The Board initially notes that legislative changes have 
significantly altered VA's duty to assist, to include 
elimination of the requirement of submission of a "well-
grounded" claim before the duty to assist attaches.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The Board finds that the March 2003 VCAA letter to the 
veteran is inadequate.  Specifically, although noting that 
the veteran had filed an appeal of the RO's denial of a claim 
for an increased rating for hemorrhoids, the letter proceeded 
to inform the veteran of the evidence needed to establish 
entitlement to service connection.  Furthermore, the Court of 
Appeals for Veterans Claims (Court) has emphasized that the 
provisions of the VCAA impose new notice requirements on the 
part of VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA has a duty to notify a claimant 
(and his representative) of any information, whether medical 
or lay evidence or otherwise, not previously provided to VA 
that is necessary to substantiate a claim.  38 U.S.C.A. § 
5103 (West 2002).  As part of that notice, VA shall indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, VA 
will attempt to obtain on behalf of the claimant.  Id.  The 
March 2003 letter to the veteran failed to apprise the 
veteran of such.

Additionally, the Board draws attention to statements by the 
veteran's representative, dated May 30, 2003 and November 18, 
2004, in which it was argued that the veteran should be 
afforded a VA examination.  It is noted that the last VA 
examination was conducted in May 2001.  Thus, the RO should 
schedule the veteran for a VA examination in order to assess 
the current nature and severity of his service-connected 
hemorrhoids.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO is directed to send the 
veteran a letter which specifically 
informs him of the evidence necessary to 
be presented in order to warrant a rating 
in excess 10 percent for his service-
connected hemorrhoids.  In addition, the 
letter should indicate which information 
and evidence is to be provided by the 
veteran and which portion VA will attempt 
to obtain on behalf of the veteran.  The 
letter must be in compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  Thereafter, the RO should schedule 
the veteran for a VA examination in order 
to determine the current nature and 
severity of any hemorrhoids present.  The 
examiner is to comment on whether the 
evidence shows hemorrhoids, external or 
internal, with persistent bleeding and 
with secondary anemia, or with fissures.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

3.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




